Citation Nr: 1440500	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  03-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a muscle disorder, to include as due to a service-connected disability.

2.  Entitlement to service connection for a heart disorder, to include as due to a service-connected disability.

3.  Entitlement to service connection for hypertension, to include as due to a service-connected disability.

4.  Entitlement to service connection for cholelithiasis, to include as due to a service-connected disability.

5.  Entitlement to service connection for a skin disorder, to include as due to a service-connected disability.

6.  Entitlement to service connection for abdominal aortic aneurysm, to include as due to a service-connected disability.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2002 and June 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was originally scheduled for a hearing before the Board by means of videoconferencing equipment in September 2004, but the Veteran cancelled this hearing in favor of a Travel Board hearing.  The record reveals that the Veteran was scheduled for such a hearing on May 19, 2005, but that he did not report.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

The Board subsequently remanded the case for further development in November 2004, August 2005, January 2010, March 2012, February 2013, September 2013, and January 2014.  The case has since been returned to the Board for appellate review.

The issue of entitlement to a waiver of overpayment has been raised by the record and was previously referred by the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To obtain outstanding medical treatment records, provide the Veteran with adequate VA medical opinions, and ensure compliance with prior Board remands.

In the February 2013 Board Remand, the Board directed that the AOJ undertake efforts to acquire records from the New Jersey Police and Fireman's Retirement System, following the receipt of authorization from the Veteran.  In a February 2013 letter, however, the AOJ requested that the Veteran provide these records.  As this is not in substantial compliance with the Board's prior remand instructions, this must be rectified.  Stegall v. West, 11 Vet. App. 268 (1998).

In January 2014, the Board remanded the case for supplemental VA medical opinions regarding whether any of the disabilities on appeal were aggravated by any of the Veteran's already service-connected disabilities.  The examiner was specifically instructed that reference to pertinent medical literature was needed.

The claims file was referred to a VA psychiatrist in April 2014.  The examiner indicated that the conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness (as opposed to the indicated question of whether they were aggravated by service-connected conditions) and provided the following rationale:

"Review of detailed records did not find any documented evidence relating 'anxiety disorder' to aggravation or 'made worse or made harder to treat,' any of the 6 claimed conditions.  It is less likely than not that the service connected condition aggravated the [V]eteran's claimed conditions of hypertension, cholelithiasis, skin disorder, and abdominal aortic aneurysms.
Rationale: There is no evidence of a cause and effect relationship and or aggravating factor to any of these claimed conditions to the [V]eteran's service connected condition."

The examiner was meant to apply her medical expertise, along with information from medical literature, to the evidence in the claims file, in coming to a conclusion.  As noted in the January 2014 Remand, the fact that the claims file does not contain documented evidence relating the claimed disabilities with those previously service-connected is not dispositive.  Additionally, as noted above, although the examiner was specifically advised that reference to pertinent medical literature would be helpful, no such reference was made.  Finally, the Board notes that the April 2014 opinion is limited to the question of whether the Veteran's service connected anxiety disorder aggravated any of the claimed disabilities, of which the examiner specifically identified four of the six, and did not address the question of aggravation with respect to any of the other service-connected disabilities.  

AOJ compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, a supplemental VA medical opinion regarding aggravation should be sought which includes a clearly stated rationale for any opinion or conclusion expressed.

Although a number of VA examinations have been provided in connection with the issues on appeal, on remand, clarification should be sought with regard to whether the Veteran has had a heart disability present at any point during the relevant claims period.  If so, the examiner should specify the nature of the disability by providing a diagnosis.

As a final matter, the Board notes that in the June 2010 examination report, regarding the Veteran's claimed heart condition, the examiner stated an inability to make a final disposition regarding ischemic heart disease, because of pending stress test findings from the Cleveland Clinic.  No such record is contained in the claims file.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of the Veteran.  Since a complete set of treatment records is relevant to the claims, these private records should be obtained, pending any necessary release from the Veteran.  38 C.F.R. § 3.159(c)(1) (2014).  Although the Veteran has previously been given the opportunity to identify outstanding private treatment records and provide authorization for VA to obtain these records, as the case is being remanded for other development, the Veteran should be afforded another opportunity to provide the relevant authorization for these records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify and provide a release form for records of private treatment relating to his heart disorder, to include records of a stress test reportedly performed at the Cleveland Clinic.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

2.  After obtaining relevant authorization from the Veteran, obtain and associate with the record all of the Veteran's records from the New Jersey Police & Fireman's Retirement System related to his disability retirement in the 1960s, to include any decisions and the medical records upon which any decision was based.  The AOJ should note that merely asking the Veteran to provide these records to the AOJ in the first instance will not constitute sufficient compliance with this instruction.  The Veteran should be notified that final adjudication of his appeal will go forward without these records unless he provides the needed authorization.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

3.  After completing the development above, refer the Veteran's claims file to an appropriate medical professional who has not yet provided an opinion in this case, for a supplemental medical opinion regarding the etiology of the Veteran's claimed heart disorder.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's electronic VA claims file, to include a full copy of this remand, was reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must provide an opinion on the following:

a.  Provide a diagnosis for any and all of the Veteran's heart disabilities present at any time from January 2002 to present.

b.  For any disability identified above, provide an opinion regarding:

i.  Whether it is at least as likely as not (50 percent probability or greater) that the disability arose during or is otherwise related to an incident of service, to include a soft systolic murmur in aortic area noted at the time of the September 1957 separation examination.

ii.  Whether it is at least as likely as not that the disability was caused by any of the Veteran's service-connected disabilities.

iii.  Whether it is at least as likely as not that the disability was aggravated by any of the Veteran's service-connected disabilities. 

(For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.)
 
The examiner is advised that, as of the date of this remand, the following disabilities are service connected for this Veteran: asbestosis, anxiety reaction, lumbosacral sprain with coccydynia, gastroesophageal reflux disorder (GERD), cecal hernia, erectile dysfunction (ED), and impaired vision.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  A discussion of the underlying medical causes and machinations of the relevant disabilities and/or reference to pertinent medical literature would be particularly helpful.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the development requested in parts 1 and 2, refer the Veteran's claims file to an appropriate medical professional(s) who has not yet provided an opinion in this case, for a supplemental medical opinion with regard to the etiology of the Veteran's claimed muscle disorder, hypertension, cholelithiasis, skin disorders, and abdominal aortic aneurysm.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's electronic VA claims file, to include a full copy of this remand, was reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must opine, with regard to each of the claimed disabilities, whether it at least as likely as not (50 percent probability or greater) was aggravated by any of the Veteran's service-connected disabilities. 

(For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.)

For purposes of this opinion, the claimed disabilities consist of the following:
i.  lower extremity pain (muscle pain or claudication) 
ii.  hypertension 
iii.  cholelithiasis 
iv.  skin disorders (skin cancers, seborrheic keratosis, actinic keratosis, dishydrotic eczema, rosacea) 
v.  abdominal aortic aneurysm
 
The examiner is advised that, as of the date of this remand, the service-connected disabilities include the following: 
i.  asbestosis
ii.  anxiety reaction
iii.  lumbosacral sprain with coccydynia 
iv.  gastroesophageal reflux disorder (GERD) 
v.  cecal hernia 
vi.  erectile dysfunction (ED)
vii.  impaired vision

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  A discussion of the underlying medical causes and machinations of the relevant disabilities and/or reference to pertinent medical literature would be particularly helpful.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completion of the above examinations, review the requested medical opinions to ensure responsiveness and compliance with the directives of this remand.  If needed, implement corrective procedures.  

6.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

